              THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       ASHEVILLE DIVISION
                 CIVIL CASE NO. 1:19-cv-00007-MR


UNITED STATES OF AMERICA,        )
                                 )
                   Plaintiff,    )
                                 )
         vs.                     )                      ORDER
                                 )
APPROXIMATELY $13,205.54 IN U.S. )
CURRENCY SEIZED FROM RAHKIM )
FRANKLIN ON AUGUST 21, 2018 IN )
RUTHERFORD COUNTY, NORTH         )
CAROLINA,                        )
                                 )
                   Defendant.    )
_______________________________ )


      THIS MATTER is before the Court sua sponte.

      This matter is currently scheduled for a bench trial to begin on Monday,

November 16, 2020. The parties have advised the Court that the Claimant

Rahkim Franklin has tested positive for the coronavirus and is currently in

quarantine. To ensure the health and safety of the litigants as well as the

Court’s personnel, the Court finds that a continuance of the trial is warranted.

      Accordingly, IT IS, THEREFORE, ORDERED that this matter is hereby

CONTINUED to the January 11, 2021 mixed trial term. The parties will be

notified at a later time of the exact date of the rescheduled trial.



     Case 1:19-cv-00007-MR-WCM Document 73 Filed 11/13/20 Page 1 of 2
IT IS SO ORDERED.

                    Signed: November 13, 2020




                                   2



Case 1:19-cv-00007-MR-WCM Document 73 Filed 11/13/20 Page 2 of 2
